
	
		II
		112th CONGRESS
		2d Session
		S. 2657
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on macroporous
		  ion-exchange resin comprising a copolymer of styrene crosslinked with
		  divinylbenzene, thio functionalized.
	
	
		1. Macroporous ion-exchange
			 resin comprising a copolymer of styrene crosslinked with divinylbenzene, thio
			 functionalized
			(a)In
			 generalHeading 9902.02.30 of the Harmonized Tariff Schedule of
			 the United States (relating to macroporous ion-exchange resin comprising a
			 copolymer of styrene crosslinked with divinylbenzene, thio functionalized) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
